Mr. Justice Robb
delivered the opinion of the Court:
While several questions are raised in the assignments of error, the cases may be quite summarily disposed of. Paragraph 32 of section 7, article IV., of the police regulations of July 31, 1915, provide that the fact that a “public cab or hack displays a device to. indicate that such cab or hack is not engaged shall not of itself be considered as soliciting patronage.” It therefore becomes unnecessary for us to determine what deductions in the Lempkie case the trial court would have been justified in drawing from the fact that a “for hire” sign was being displayed at the time of arrest, since the regulations specifically cover this point.
Does it necessarily follow that, because a hackman places his vehicle at the curb near a hotel, he is seeking employment ? It is quite possible that such is his purpose, but it is equally possible that he is waiting for a passenger who already has engaged his services. This is a criminal charge, and the rules of evidence relating to criminal prosecutions obtain. Measured *181by those rules, we think it quite clear that the convictions may not stand.
The judgments must be reversed, with costs. Reversed.